Citation Nr: 0915803	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 10 
percent for the service-connected sinusitis with allergic 
rhinitis.  

3.  Entitlement to an increased rating in excess of 10 
percent for the service-connected bronchitis.  

5.  Entitlement to an increased rating for the service-
connected degenerative disc disease (DDD) of the lumbar 
spine, evaluated as 10 percent disabling prior to August 7, 
2007, and at 20 percent thereafter.  

(The issue of entitlement to a waiver of recovery of 
overpayment of disability compensation in the amount of $1, 
970.66, to include the propriety of the creation of the 
overpayment is the subject of a separate decision).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 
and March 1978 to April 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO in Atlanta, Georgia.  The 
control of the case subsequently has been transferred to the 
RO in Roanoke, Virginia.  

The issue of an increased rating for the service-connected 
bronchitis is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACTS

1.  In a December 1995 rating action, the RO denied the 
Veteran's claim of service connection for PTSD.  The Veteran 
did not appeal.  

2.  Since the December 1995 decision denying service 
connection for PTSD, the Veteran has not presented additional 
evidence, not previously considered, that is more than 
essentially cumulative in nature or that raises a reasonable 
possibility of substantiating the claim.  

3.  The service-connected sinusitis with allergic rhinitis is 
shown to be manifested by complaints of headaches with nasal 
congestion and postnasal drip, but he is not shown to 
experience three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment or six or more 
non-incapacitating episodes per year; neither nasal polyps 
nor infection findings productive of purulent discharge or 
crusting are not demonstrated.  

4.  For the period since May 2002, the service-connected 
lumbar spine disability is shown to have been productive of a 
disability picture that more nearly approximated that of a 
moderate functional loss due to pain.  

5.  During the period of the appeal, the service-connected 
lumbar spine disability is not shown to have been manifested 
by severe intervertebral disc syndrome or functional loss or 
a restriction of thoracolumbar spine motion to less than 30 
degrees or favorable ankylosis.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for PTSD has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2008).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected sinusitis with allergic rhinitis 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97 including Diagnostic Code 6513 (2008).  

3.  The criteria for the assignment of an evaluation of 20 
percent for the service-connected lumbar spine disability 
prior to August 7, 2007, are met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a including 
Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a including 
Diagnostic Code 5293, effective on September 23, 2002; 
38 C.F.R. § 4.71a including Diagnostic Codes 5237, 5243, 
effective beginning on September 26, 2003.  

4.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability are not met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a including Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a including Diagnostic Code 
5293, effective on September 23, 2002; 38 C.F.R. § 4.71a 
including Diagnostic Codes 5237, 5243, effective beginning on 
September 26, 2003.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Letters of July 2002, November 2002, July 
2005, March 2006, October 2007, March 2008, and June 2008 
provided pertinent notice and development information.

Examinations have been conducted.  Notice as to what evidence 
is needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

The letters sent to the Veteran regarding his application to 
reopen claim for service connection for PTSD, especially the 
October 2007 letter, essentially comply with the dictates 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

All of the notices were not sent until after the initial 
rating denying the claims; however, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  There has been comprehensive review of the matter 
after all notice was provided.

In sum, there is no evidence of any VA defect in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

The Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record includes statements of the Veteran, service 
treatment records, private medical records, as well as, 
reports of VA examinations and treatment.  


Reopening of a claim for service connection for PTSD

In December 1995, the RO denied the Veteran's claim of 
service connection for PTSD.  The Veteran did not perfect a 
timely appeal from this decision.  

Regardless of the RO's finding, the Board must make its own 
determination regarding whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).  

The evidence considered at the time of the initial denial 
included the Veteran's service treatment records, as well as 
VA and private treatment records.  The medical records showed 
variously diagnosed psychiatric disorders that included 
cocaine dependency with history of polysubstance abuse.  The 
RO determined there was not a diagnosis of PTSD or evidence 
of a credible stressor.  

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In June 2000, the Veteran applied to reopen his claim of 
service connection for PTSD.  

The pertinent evidence associated with the claims file since 
the December 1995 decision includes the Veteran's written 
statements and the reports referable to his private and VA 
treatment and examinations.  

Concerning the recent statements by the Veteran, he has not 
provided any new information regarding his claimed stressors.  
These assertions are still vague and do not provide the 
necessary detailed information required for a meaningful 
search of the record.  They are essentially cumulative of 
information previously presented by him.  

The additional records show continuing treatment for 
variously diagnosed psychiatric disorders, but no diagnosis 
of PTSD.  Such evidence is not new and material evidence upon 
which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 
95 (1993).  

On this record, there is no new evidence that raises a 
reasonable possibility of substantiating the claim; thus, it 
is not "new and material" within the meaning of 38 C.F.R. 
§ 3.156(a).  


General criteria for increased rating

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Moreover, even though the RO increased the schedular rating 
for the Veteran's service-connected lumbar spine disability 
during the appeal, the issue of entitlement to a higher 
rating remained on appeal, as the Veteran has not indicated 
his desire to withdraw those issues.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  See 
Espiritu.  However, these statements regarding the severity 
of the appellant's symptoms must be viewed in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.  

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  

Additional revisions were made to the evaluation criteria for 
disabilities of the spine, as well as re-numbering-effective 
on September 26, 2003-for purposes of updating the rating 
schedule with current medical terminology and unambiguous 
criteria to reflect medical advances since last reviewed.  
(Former Diagnostic Code 5293 is now Diagnostic Code 5243).  

It should be pointed out that the revised rating criteria may 
not be applied to a claim prior to the effective date of the 
revision.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. 
App. 55 (1998).  


Entitlement to a rating higher than 10 percent for the 
service-connected sinusitis with allergic rhinitis

Based on records of inservice treatment, a December 1993 
rating decision granted service connection for sinusitis with 
allergic rhinitis.  A noncompensable evaluation was assigned, 
effective in April 1980.  In December 1995, the disability 
rating was increased to the currently assigned 10 percent 
evaluation, effective in October 1992.  

The general rating criteria for sinusitis (Diagnostic Codes 
6510 through 6514) are as follows: a noncompensable 
evaluation is warranted when sinusitis is detected by X-ray 
only; a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

A 30 percent rating is assignable for allergic or vasomotor 
rhinitis with polyps.  Without polyps, a 10 percent rating is 
warranted for greater than 50 parent obstruction of the nasal 
passages on both sides or for complete obstruction on one 
side.  Diagnostic Code 6522.  

In considering the criteria, first, the evidence clearly does 
not show that the chronic sinusitis is productive of three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment.  

A private examination was conducted in July 2000.  The 
Veteran complained of facial tenderness, headaches and nasal 
congestion.  He had headaches that lasted 2 hours and nightly 
allergic rhinitis which he described as dry mouth.  The X-ray 
studies revealed opacification of the left maxillary base.  
The diagnosis was that of chronic sinusitis.  

A VA examination was conducted in August 2007, when the 
Veteran reported having daily headaches with chronic 
postnasal drip.  He reported having no incapacitating 
episodes, but did have non-incapacitating episodes manifested 
by headaches and sinus pain about two times per year.  He 
also reported having nasal congestion and chronic postnasal 
drip.  On X-ray study, there was no obvious opacification of 
the sinuses.  

Based on these reports, the Board finds that the service-
connected upper respiratory disability is not shown to be 
manifested by more than mild overall symptoms.  He has 
reported receiving sinus treatment on occasion.  

While he apparently uses some medication for congestion or 
postnasal drip due to his allergic rhinitis, he has not 
reported having had prolonged antibiotic treatment.  
Moreover, he has reported having no sinus manifestation that 
would be considered incapacitating in nature.  

Further, he is not shown to have more than three 
non-incapacitating episodes of sinusitis per year or any 
manifestations that would equate with his having purulent 
discharge or crusting.  There also is no showing of nasal 
polyps.  

Therefore, on this record, the Board finds that a rating 
higher than 10 percent for the service-connected sinusitis 
with allergic rhinitis is not warranted.  



Entitlement to a rating higher than 10 percent for the 
service-connected 
lumbar spine disability prior to August 2007

Service connection was granted for DDD of the lumbar spine in 
the December 1993 rating action.  A noncompensable evaluation 
was assigned, effective in April 1980.  In December 1995, the 
rating was increased to the currently assigned 10 percent 
evaluation, effective in October 1992.  

The Board will initially determine if a higher rating is 
warranted under the old law (Diagnostic Codes 5292 and 5293) 
because the claim for increase was received in May 2002.  

Under the old rating criteria, limitation of motion of the 
lumbar segment of the spine was rated as 10 percent disabling 
when slight, 20 percent disabling when moderate and as 40 
percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 provided that a 10 
percent evaluation was warranted for mild intervertebral disc 
syndrome.  Moderate intervertebral disc syndrome with 
recurring attacks warrants a 20 percent rating.  When the 
condition is severe with recurring attacks and intermittent 
relief, a 40 percent rating is warranted.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5293.    

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the Veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

At a private examination in July 2000, prior to the period of 
this appeal, the Veteran was noted to be able to flex to 80 
degrees, extend to 30 degrees; bend laterally to 30 degrees 
on the right side and 35 degrees on the left side; and rotate 
to 45 degrees on the right side and 35 degrees on the left 
side.  However, the more recent examination in 2007 clearly 
showed that the service-connected back disability had 
worsened.  

In considering DeLuca, the Veteran is shown to have reported 
having multiple complaints, including pain and weakness.  
Considering these complaints in light of the findings 
recorded during the appeal, the Board finds that the service-
connected lumbar spine disability picture more closely 
resembled an overall level of impairment that equated with 
moderate functional loss due to pain for this period.  
However, findings of severe invertebral disc syndrome or 
functional loss due to pain are not demonstrated.  

Accordingly, under the older version of the rating criteria, 
an increased rating of 20 percent, but not higher for the 
service-connected back disability is warranted.  


Entitlement to a rating higher than 20 percent for the 
service-connected 
lumbar spine disability under the new regulations.  

The new regulations provide the following rating criteria: a 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  

A note (2) to this code indicates that for VA compensation 
purposes, normal forward flexion of the cervical spine is 0 
to 45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees.  Normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 
to 30 degrees, and left and right lateral rotations are 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Concerning limitation of motion under Diagnostic Code 5237, 
there is no medical evidence suggesting that the Veteran had 
forward flexion of the lumbar spine 60 degrees or less; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait, or abnormal spinal contour, or kyphosis.  

In regard to pain, the complaints and findings recorded 
during this period are consistent with not more than mild 
limitation of motion.  The new General Rating Formula for 
Diseases and Injuries of the Spine now contemplates symptoms 
such as pain.  

Moreover, an evaluation in excess of 10 percent has not been 
warranted under the diagnostic code pertaining to 
intervertebral disc syndrome in effect since then.  The 
Veteran was not under any doctor prescribed bed rest for 
incapacitating episodes of intervertebral disc syndrome, so 
his back disability may not be evaluated on the duration of 
incapacitating episodes.  Further, there was no neurological 
impairment noted on the examination conducted during this 
time period.  


In a January 2008 rating action, the evaluation for the 
Veteran's lumbar spine disability was increased to 20 
percent, effective on August 7, 2007.  The RO also granted a 
separate 10 percent rating for radiculopathy of the right 
lower extremity.  

In considering his motion and pain for this period, the 
Veteran reported multiple complaints including constant pain.  
At VA examination in August 2007, the forward flexion was 0-
60 degrees, extension was 0-30 degrees, lateral flexion was 0 
to 30 degrees on each side, and rotation was 0-30 degrees on 
each side.  These findings do not support the assignment of a 
higher disability evaluation under the newer criteria.  

Under the new regulations, a 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine limited to 30 
degrees or less or for favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).  

The evidence concerning the lumbar spine disability during 
this time period does not support the assignment of a higher 
disability evaluation under the newer criteria.  

Moreover, as noted, the new General Rating Formula for 
Diseases and Injuries of the Spine now contemplates symptoms 
such as pain.  So entitlement to an evaluation in excess of 
20 percent for his lumbar spine disability under Diagnostic 
Code 5237 is not warranted.  

In considering the neurological manifestations, as noted, the 
Veteran has already been assigned a separate 10 percent 
evaluation for radiculopathy of the right lower extremity.  

While there has been decreased sensation in the right thigh, 
the neurological manifestation do not meet the criteria 
outlined for a 20 percent rating.  At the most recent 
examination in August 2007, the examiner indicated that there 
was no muscle spasm, reflex, or motor abnormalities or other 
organic changes such as muscle weakness, muscular atrophy or 
trophic changes involving the lower extremities.  

Further, there is no medical evidence that any physician has 
prescribed bed rest for the Veteran's lumbosacral disability 
during the relevant time period, and so the disability is not 
shown to be manifested by intervertebral disc syndrome with 
incapacitating episodes.  

In conclusion, the Board finds that the service-connected 
back disability does not warrant a rating higher 20 percent 
rating for this appeal.  


ORDER

As new and material evidence has not been presented to reopen 
the claim of service connection for PTSD, the appeal to this 
extent is denied.  

An increased rating in excess of 10 percent for the service-
connected sinusitis with allergic rhinitis is denied.  

An increased rating of 20 percent for the service-connected 
lumbar spine disability prior to August 7, 2007, is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  

An increased rating in excess of 20 percent for the service-
connected lumbar spine disability is denied.  


REMAND

The Veteran assertions that he should be granted a higher 
rating for the service connected bronchitis.  To rate his 
bronchitis, his pulmonary function must be evaluated.  

The Veteran is currently incarcerated in a Correctional 
Center.  A VA medical professional was able to examine him in 
August 2007.  However, it was noted that a pulmonary function 
test could not be performed because the facility did not have 
the necessary equipment.  It was further noted that 
corrections policy prohibited the escorting and transporting 
of inmates for VA examination or treatment.  

Nonetheless, the United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist an 
incarcerated veteran must be tailored to his unique and 
peculiar circumstances.  It is not clear from the record if 
there are alternative steps that may be accomplished to 
evaluate the service-connected disability given the obvious 
constraints in this case.  

The RO should also obtain and associate with the claims file 
copies of any records dealing with the Veteran's treatment at 
the Correctional Center.  See 38 U.S.C.A. § 5103A (b) (West 
2002).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate 
steps to obtain copies of all records 
referable to treatment received by the 
Veteran for his service-connected 
bronchitis including any from the 
Correctional Center where he currently 
is incarcerated.  The Veteran in this 
regard should be notified that he may 
submit medical or competent evidence to 
support his claim for increase.  

2.  The RO should take all indicated 
action to evaluate the severity of the 
service-connected bronchitis in terms 
of the rating schedule given his 
current circumstances.  If possible, 
pulmonary function testing or a 
suitable alternative approach for 
assessing any respiratory impairment 
should be undertaken in addressing the 
claim for increase.  

3.  After completing all permitted 
development, the RO should again review 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case (SSOC) and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


